NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
1                                  ______________

                                          No. 19-3043
1                                       ______________

                                    MUHAMMAD SAJID

                                                v.

                            MOHAMMAD IJAZ; SHAISTA IJAZ

                                        Mohammad Ijaz,
                                              Appellant
1                                       ______________

                         Appeal from the United States District Court
                            for the Eastern District of Pennsylvania
                                    (D.C. No. 2-18-cv-01899)
                         District Judge: Honorable Wendy Beetlestone
1                                       ______________

                      Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                       May 28, 2020
1                                     ______________

               Before: AMBRO, HARDIMAN, and RESTREPO, Circuit Judges.

                                    (Filed: October 8, 2020)
1                                       ______________

                                          OPINION*
1                                       ______________




           *
             This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7,
    does not constitute binding precedent.
RESTREPO, Circuit Judge.

       Following a bench trial, the District Court entered judgment against Appellant

Mohammad Ijaz for common law fraud and awarded Appellee Muhammad Sajid

$106,000 in compensatory and punitive damages. On appeal, Ijaz challenges the

District Court’s common law fraud determination and the punitive damages award.

We will affirm the District Court’s judgment.

                                         I.

       In August 2016, Ijaz placed an advertisement in the Urdu Times, a weekly

Urdu-language community newspaper, listing the “urgent sale” of a gas station located

in West Chester, Pennsylvania.1 App. 70 (¶ 4). The advertisement identified the gas

station as “[a] highly profitable business . . . with excellent monthly income” that was

“available for immediate sale.” App. 31 (¶ 7). Although the gas station was owned

by Ijaz’s wife, Shaista Ijaz, neither owned the land on which the gas station was

located. Instead, they leased it from a third-party landlord and were allowed to

sublease the property only with the landlord’s consent.

       Sajid saw the advertisement in New York, where he worked as a limousine

driver. After speaking with Ijaz on the phone, Sajid agreed to meet Ijaz at the gas

station to discuss the potential sale. Later, Ijaz showed Sajid what he represented to

be receipts from previous years’ sales, which indicated convenience store revenue



       1
         Ijaz disputes many of the facts presented by Sajid. The District Court
accepted Sajid’s version of the facts as more credible than Ijaz’s. We see no reason to
doubt the District Court’s findings of fact. See Ragan v. Tri-Cty. Excavating, Inc., 62
F.3d 501, 507 (3d Cir. 1995) (“When findings are based on determinations regarding
the credibility of witnesses, Rule 52(a) demands even greater deference to the trial
court’s findings.”).
                                              2
ranging from $1,200 to $1,400 per day. He also represented that nearly 3,000 gallons

of gasoline were sold each day for approximately $1,200 per day in profit. Ijaz did

not inform Sajid that he did not own the property on which the gas station was located

and that his ability to transfer the property was contingent on the landlord’s consent.

       Sajid eventually agreed to the purchase of the gas station (including the gas in

the ground), the attached convenience store, its inventory, and equipment for $45,000.

After receiving the payment, Ijaz informed Sajid that his attorney was preparing a

written agreement to memorialize the sale. In the interim, Sajid operated the gas

station from September 16 through September 22, 2016.

       On September 19, Ijaz provided Sajid with the written agreement, which stated

that Sajid would have no ownership interest in the business and that he would serve as

an independent contractor. Sajid refused to sign the agreement. A few days later, Ijaz

informed Sajid that he no longer wanted to sell him the gas station and that he would

return Sajid’s money within two days. Despite Sajid’s follow-up efforts, Ijaz never

returned the money. Without any savings or assets, Sajid moved back to New York

and was unemployed for two months. In October 2016, Ijaz placed the same

advertisement in the Urdu Times for the sale of the gas station.

       Sajid filed a lawsuit against Ijaz, alleging common law fraud, breach of

contract, and other claims. Following a bench trial, the District Court entered

judgment in favor of Sajid on the fraud and breach of contract counts.2 The Court




       2
        Sajid also filed claims against Shaista Ijaz, but the District Court dismissed all
claims against her. Also, Ijaz does not appeal the District Court’s breach of contract
ruling.
                                            3
ordered an award totaling $106,000—$56,000 in compensatory damages and $50,000

in punitive damages—for common law fraud. Ijaz timely filed a notice of appeal.

                                           II.

       The District Court had jurisdiction over this case under 28 U.S.C. §§ 1331 and

1332. This Court has jurisdiction over final orders of the District Court pursuant to 28

U.S.C. § 1291.

       For an appeal from a bench trial, we review the district court’s conclusions of

law de novo and its factual findings for clear legal error. Kosiba v. Merck & Co., 384

F.3d 58, 64 (3d Cir. 2004). “A finding of fact is clearly erroneous when it is

completely devoid of minimum evidentiary support displaying some hue of credibility

or bears no rational relationship to the supportive evidentiary data.” VICI Racing,

LLC v. T-Mobile USA, Inc., 763 F.3d 273, 283 (3d Cir. 2014) (internal quotation

marks and citation omitted). As the reviewing court, we “must give due regard to the

trial court’s opportunity to judge the witnesses’ credibility.” Fed. R. Civ. P. 52(a)(6).

                                           III.

       Ijaz challenges the District Court’s judgment against him for common law

fraud that awarded punitive damages to Sajid. He argues that the record evidence is

insufficient to meet the burdens required for each ruling. We disagree and will affirm

the District Court’s judgment.

                                           A.

       The District Court concluded that Ijaz committed fraud3 based on two


       3
        Under Pennsylvania law, a plaintiff may sustain a claim of common law fraud
by proving: “(1) a representation; (2) which is material to the transaction at hand; (3)
made falsely, with knowledge of its falsity or recklessness as to whether it is true or
                                            4
misrepresentations: “(1) that the gas station was for sale and that [Ijaz and his wife]

intended to sell it, and (2) that the gas station was as profitable as [Ijaz] claimed it to

be.” Sajid v. Ijaz, No. 18-1899, 2019 WL 3802032, at *5–8 (E.D. Pa. Aug. 12, 2019).

Ijaz argues there was not clear and convincing evidence to prove three elements of

fraud: falsity, intent to deceive, and justifiable reliance. We consider each

misrepresentation in turn.

       First, Ijaz argues that Sajid failed to prove the sale misrepresentation by clear

and convincing evidence. He claims that the uncontested evidence shows he intended

to sell the business to any willing purchaser, but the parties were unable to salvage the

original deal when his landlord refused to sublease the property. He also takes issue

with the District Court discounting his testimony that the parties had discussed the

lease restrictions and that Sajid knew that the underlying property was owned by a

landlord.

       Although it is not clear what standard of proof the District Court applied when

considering the sale misrepresentation, there exists clear and convincing evidence in

support of the Court’s finding. Rohm and Haas Co. v. Cont’l Cas. Co., 781 A.2d

1172, 1179 (Pa. 2001) (“The burden of proving fraud must be established by clear and

convincing evidence . . . .”). The advertisement only mentions a sale, and Ijaz did not

inform Sajid of the lease restrictions until after the sale was complete and Sajid took

possession of the gas station. Sajid’s refusal to sign the independent contractor

agreement is the behavior of someone who was led to believe that he purchased the



false; (4) with the intent of misleading another into relying on it; (5) justifiable
reliance on the misrepresentation; and (6) the resulting injury was proximately caused
by the reliance.” Gibbs v. Ernst, 647 A.2d 882, 889 (Pa. 1994).
                                              5
gas station. Ijaz’s decision to repost the same advertisement, after having gone

through the events at issue here, is highly probative of his initial fraudulent intent.

The record evidence shows that Sajid had no knowledge that Ijaz’s representations

were false, and he should not have been expected to, given his inexperience in the gas

station business.

       Ijaz next challenges the District Court’s finding that his statements on the gas

station’s profitability were fraudulent. First, he points out that the District Court

applied the wrong standard of proof. Second, he takes issue with the District Court’s

finding that “[t]he difference in sales [Sajid] claims to have made in the week he ran

the business and the average sales Mr. Ijaz represented to [Sajid] is large enough to

support the inference that Mr. Ijaz’s representation was untruthful.” Sajid, 2019 WL

3802032, at *7.

       We agree that the District Court applied the incorrect standard of proof when it

determined that the statements were untrue “[b]y a preponderance of evidence.” Id.

Again, plaintiffs must demonstrate fraud by clear and convincing evidence. Rohm and

Haas Co., 781 A.2d at 1179. But the record still supports the District Court’s finding

under this elevated burden. Ijaz claimed that Sajid would generate $1,200 to $1,400

per day in convenience store sales, and approximately $1,200 per day in gasoline

sales. Instead, Sajid earned between $130 and $150 per day in gross sales from the

convenience store, and $2,500 over the course of the entire week from gasoline sales,

leading the District Court to conclude that those statements were false. As to

intentionality and justifiable reliance, we defer to the District Court’s determination

that Ijaz’s lack of credibility undercuts his arguments. See Sajid, 2019 3802032, at


                                             6
*7–8. The nature of the misrepresentation itself supports the finding that Ijaz intended

to mislead Sajid in making the overvaluations.

                                           B.

       Ijaz also appeals the District Court’s award of punitive damages to Sajid. He

argues that he did not exhibit conscious disregard of the harm to Sajid and that the

award violates his due process rights under the Fourteenth Amendment.4

       Ijaz knew that “sale” of the gas station would induce Sajid to uproot his life in

New York, where he had raised his family and worked the same job for thirty years.

Ijaz defrauded Sajid into leaving his old life by way of a patently false promise that he

owned a profitable gas station, which he was not able to sell or intended to sell. Sajid,

now in his 60s, still has not received the $56,000 compensatory award from Ijaz.

Moreover, Ijaz’s decision to repost the advertisement for the “sale” of the gas station

in the Urdu Times indicates that he is likely to commit fraud again in the future.

Punitive damages are thus suitable to deter him from engaging in that future conduct.

Feingold v. Se. Pa. Transp. Auth., 517 A.2d 1270, 1276 (Pa. 1986) (“[T]he purpose of

imposing punitive damages is to punish the wrongdoers and to deter future conduct.”).

       As to whether the District Court’s award of punitive damages violates Ijaz’s

due process rights, the Supreme Court has provided guideposts when considering the


       4
          Under Pennsylvania law, “a punitive damages claim must be supported by
evidence sufficient to establish that (1) a defendant had a subjective appreciation of
the risk of harm to which the plaintiff was exposed and that (2) he acted, or failed to
act, as the case may be, in conscious disregard of that risk.” Hutchison ex rel.
Hutchison v. Luddy, 870 A.2d 766, 772 (Pa. 2005) (citation omitted). “[F]or punitive
damages to be awarded there must be acts of malice, vindictiveness and a wholly
wanton disregard of the rights of others.” Tunis Bros. Co. v. Ford Motor Co., 952
F.2d 715, 741 (3d Cir. 1991) (quoting Smith v. Renaut, 564 A.2d 188, 193 (Pa. Super
Ct. 1989)).
                                            7
proportionality of an award. BMW of N. Am., Inc. v. Gore, 517 U.S. 559, 574–75

(1996) (identifying the three guideposts as the degree of reprehensibility, the disparity

between the plaintiff’s harm and the award, and the difference between the award and

penalties imposed in similar cases). In light of the reprehensibility guidepost’s

importance to this analysis, the Supreme Court further instructed courts to consider

whether “the harm caused was physical as opposed to economic; the tortious conduct

evinced an indifference to or reckless disregard of the health or safety of others; the

target of the conduct had financial vulnerability; the conduct involved repeated actions

or was an isolated incident; and the harm was the result of intentional malice, trickery,

or deceit, or mere accident.” State Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S.

408, 419 (2003).

       The first two subfactors factors are not at issue here, as the harm caused was

not physical and Ijaz’s harm did not endanger the Sajid’s safety. As to financial

vulnerability, Ijaz chose to advertise the sale of the gas station only in the Urdu Times,

whose target audience is a small immigrant community in New York. Further, Ijaz

and his wife had owned, operated, or managed ten to fifteen gas stations, whereas

Sajid had no prior experience in the business. The fact that Ijaz reposted the

advertisement in the same paper just one month after the incident at issue in this case

undercuts his contention that his conduct was an isolated incident. Ijaz further

concedes that “the harm was the result of intentional malice, trickery, or deceit,” but

argues that those factors are outweighed by the other Gore factors. Appellant’s Br.

22. We disagree and conclude that the subfactors weigh in favor of punitive damages.




                                            8
      Lastly, we note the punitive damages award is proportional to the damages

Sajid suffered. Although ratios between punitive damages and compensatory

damages are not binding, “[s]ingle-digit multipliers are more likely to comport with

due process.” State Farm, 538 U.S. at 425. Here, the ratio between punitive and

compensatory damages is less than one. Based on the facts and the circumstances of

Ijaz’s conduct and the harm to Sajid, the District Court’s award of punitive damages

was not grossly excessive.

                                         IV.

      For the foregoing reasons, we will affirm the judgment of the District Court.




                                          9